


110 HR 6928 IH: ASPIRE
U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6928
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Ms. McCollum of
			 Minnesota (for herself and Mrs.
			 Lowey) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To award grants to improve after-school interdisciplinary
		  education programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 After School Partnerships Improve
			 Results in Education Act or ASPIRE.
		2.FindingsCongress finds the following:
			(1)Nearly 14,000,000
			 students have no place to go after school hours, which are associated with high
			 rates of juvenile crime.
			(2)Studies show that
			 almost one-third of all public high school students in the United States fail
			 to graduate.
			(3)High school
			 dropouts on average earn less than high school graduates and are more likely to
			 be unemployed.
			(4)High dropout rates
			 have a significant effect on communities through loss of productivity and
			 revenues, and higher costs associated with incarceration, health care, and
			 social services.
			(5)Students
			 consistently cite a lack of interest in core curriculum and a lack of relevancy
			 to their future careers as the major reason for dropping out of high
			 school.
			(6)It is in the best
			 interest of the United States to ensure students are qualified to compete in
			 the global economy.
			(7)Eighty percent of
			 jobs are classified as skilled and only 32 percent of high school graduates are
			 prepared for college.
			(8)Microsoft’s Bill
			 Gates warned that American companies face a severe shortfall of
			 scientists and engineers with expertise to develop the next generation of
			 breakthroughs.
			(9)Business leaders
			 have stated that a qualified workforce is important to keeping jobs in the
			 United States.
			(10)Corporate Voices
			 for Working Families has called for public and private efforts to create
			 after-school programs in which young people can develop skills for the 21st
			 century.
			(11)Opportunities for
			 real-world learning and seeing the connection between school and getting a good
			 job improves students’ chances of staying in school.
			(12)Students involved
			 in after-school programs have significantly higher attendance rates, score
			 higher on mathematics and writing assessments, and are more likely to graduate
			 from high school than those who are not involved in such programs.
			(13)Reinforcing core
			 curriculum by integrating academic work within alternative course material can
			 lead to significant improvements in student achievement and engagement, as was
			 shown by the National Research Center for Career and Technical
			 Education.
			(14)After-school
			 programs and community partnerships offer youth opportunities to develop social
			 and citizenship skills, and to have access to a variety of mentors and role
			 models from their own communities.
			(15)After-school
			 programs can also provide youth who have extra time for the academic
			 enrichment, career exploration, and skills development they need to
			 succeed.
			3.PurposesThe purposes of this Act are to establish
			 and to expand after-school programs (and other similar programs)—
			(1)to improve high
			 school student academic achievement, overall school success, and graduation
			 rates by reinforcing core curriculum;
			(2)to increase
			 student knowledge of, and interest in, high-demand career opportunities;
			(3)to increase
			 student engagement in learning by demonstrating how academic content relates to
			 career opportunities, providing opportunities for civic engagement and service
			 learning, and providing students with marketable skills; and
			(4)to provide
			 opportunities for students to broaden their curriculum, to expose students to
			 learning opportunities outside of their core curriculum of study, and to
			 provide opportunities for students to gain credit towards graduation through
			 learning outside the traditional classroom.
			4.National Model
			 after-school Interdisciplinary Education Program Grants
			(a)Grants
			 authorized
				(1)In
			 generalFrom the amounts made available to carry out this
			 section, the Secretary of Education shall award grants, on a competitive basis,
			 to eligible entities to establish or to expand, in accordance with section 8,
			 national model after-school interdisciplinary education programs that would
			 serve to expand the knowledge base for other after-school interdisciplinary
			 education programs and to disseminate effective practices.
				(2)Duration of
			 grantsEach grant awarded under this section shall be for a
			 period of not less than 3 years and not more than 5 years and shall be
			 renewable, based on grant performance, for a period of not less than 3 years
			 and not more than 5 years.
				(3)Grant
			 amountsThe grant amounts awarded pursuant to this section may
			 not be less than $5,000,000 total for all grant years.
				(4)Required
			 matchEligible entities shall match the grant amount with private
			 funding on an equal basis.
				(b)ApplicationTo qualify to receive a grant under this
			 section, an eligible entity shall submit an application to the Secretary in
			 such form and manner as the Secretary may specify, and containing the
			 information described in section 7.
			(c)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applications that propose to target services to—
				(1)a
			 high percentage of students who—
					(A)are from low
			 income families;
					(B)are struggling
			 students; or
					(C)attend schools
			 located in a rural, sparsely populated area; and
					(2)the families of
			 students described in subparagraph (1).
				5.State
			 grants
			(a)In
			 generalThe Secretary shall
			 award grants in accordance with the allotments under subsection (b) to each
			 State with an approved application.
			(b)Allotments
				(1)FormulaFrom
			 the amounts made available to carry out this section and remaining after the
			 Secretary makes a reservation under subsection (d), the Secretary shall allot
			 to each State for each fiscal year an amount that bears the same relationship
			 to the remainder as the amount the State received under subpart 2 of part A of
			 title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331
			 et seq.) for the preceding fiscal year bears to the amount all States received
			 under that subpart for the preceding fiscal year, except that no State shall
			 receive less than an amount equal to one-half of 1 percent of the total amount
			 made available to all States under this subsection.
				(2)Reallotment of
			 unused fundsIf a State does not receive an allotment under this
			 section for a fiscal year, the Secretary shall reallot the amount of the
			 State’s allotment to the remaining States in accordance with this
			 section.
				(c)Application and
			 Application Procedures
				(1)Application
			 RequirementsIn order to
			 receive a grant under this section for any fiscal year, a State shall submit to
			 the Secretary, in such form and manner as the Secretary may require, an
			 application that—
					(A)designates the
			 State educational agency in such State as the agency responsible for the
			 administration and supervision of programs assisted under this Act;
					(B)describes how the
			 State educational agency will use funds received under this Act, including
			 funds reserved for State-level activities;
					(C)contains an
			 assurance that the State educational agency will make subgrants under section 6
			 only to eligible partnerships that propose to serve—
						(i)a
			 high percentage of students who—
							(I)are from low
			 income families;
							(II)are struggling
			 students; or
							(III)attend schools
			 located in a rural, sparsely populated area; and
							(ii)the
			 families of students described in clause (i);
						(D)describes the
			 procedures and criteria the State educational agency will use for reviewing
			 applications and awarding subgrants under section 6 to eligible entities on a
			 competitive basis, which shall include procedures and criteria that take into
			 consideration the likelihood that a proposed program will help participating
			 students meet local content and student academic achievement standards;
					(E)describes how the
			 State educational agency will ensure that subgrant awards made under this
			 section 6 are—
						(i)of
			 sufficient size and scope to support high-quality, effective programs that are
			 consistent with the purpose of this Act; and
						(ii)in
			 amounts that are consistent with section 6(a)(4);
						(F)describes the
			 steps the State educational agency will take to ensure that such programs
			 implement effective strategies, including providing ongoing technical
			 assistance and training, evaluation, and dissemination of promising
			 practices;
					(G)describes how
			 programs under section 6 will be coordinated with programs under this Act, and
			 other programs as appropriate;
					(H)contains an
			 assurance that the State educational agency—
						(i)will
			 make awards for subgrants under section 6 for a period of not less than 3 years
			 and not more than 5 years and that are renewable, based on grant performance,
			 for a period of not less than 3 years and not more than 5 years; and
						(ii)will require each
			 eligible entity seeking such subgrant to submit a plan describing how the
			 program funded through such subgrant will continue after funding under this Act
			 ends;
						(I)contains an
			 assurance that funds appropriated to carry out this section will be used to
			 supplement, and not supplant, other Federal, State, and local public funds
			 expended to provide programs and activities authorized under this Act and other
			 similar programs;
					(J)contains an
			 assurance that the State educational agency will require eligible entities to
			 describe in their applications under section 7 how the transportation needs of
			 participating students will be addressed;
					(K)contains an
			 assurance that the State’s application was developed in consultation and
			 coordination with appropriate State officials, including the chief State school
			 officer and the State director of career technical education, and other State
			 agencies administering before and after school (or summer school) programs, and
			 representatives of teacher organizations, parents, students, the business
			 community, community-based organizations, and labor unions;
					(L)describes the
			 results of the State’s needs and resources assessment for before- and
			 after-school activities, which shall be based on the results of on-going State
			 evaluation activities;
					(M)describes how the
			 State educational agency will evaluate the effectiveness of programs and
			 activities carried out under section 6, which shall include, at a
			 minimum—
						(i)a
			 description of the performance indicators and performance measures that will be
			 used to evaluate programs and activities; and
						(ii)public
			 dissemination of the evaluations of programs and activities carried out under
			 section 6; and
						(N)provides for
			 timely public notice of intent to file an application under this section and an
			 assurance that the application will be available for public review after
			 submission.
					(2)Application
			 Procedures
					(A)Deemed
			 ApprovalAn application submitted by a State pursuant to
			 paragraph (1) shall be deemed to be approved by the Secretary unless the
			 Secretary makes a written determination, prior to the expiration of the 120-day
			 period beginning on the date on which the Secretary received the application,
			 that the application is not in compliance with this section.
					(B)DisapprovalThe
			 Secretary shall not finally disapprove the application, except after giving the
			 State notice and an opportunity for a hearing.
					(C)NotificationIf
			 the Secretary finds that the application is not in compliance, in whole or in
			 part, the Secretary shall—
						(i)give
			 the State notice and an opportunity for a hearing; and
						(ii)notify the State
			 of the finding of noncompliance, and, in such notification—
							(I)cite the specific
			 provisions in the application that are not in compliance; and
							(II)request
			 additional information (only as to the noncompliant provisions) needed to make
			 the application compliant.
							(D)ResponseIf
			 the State responds to the Secretary’s notification described in subparagraph
			 (C) during the 45-day period beginning on the date on which the State received
			 the notification by resubmitting the application with the requested information
			 described in subparagraph (C)(ii)(II), the Secretary shall approve or
			 disapprove such application prior to the later of—
						(i)the
			 expiration of the 45-day period beginning on the date on which the State
			 resubmits the application; or
						(ii)the
			 expiration of the 120-day period described in subparagraph (A).
						(E)Failure to
			 respondIf the State does not
			 respond to the Secretary’s notification described in subparagraph (C) during
			 the 45-day period beginning on the date on which the State received the
			 notification, such application shall be deemed to be disapproved.
					(d)ReservationFrom the amounts appropriated under section
			 11 for this section, the Secretary shall reserve at least 1 percent but not
			 more than 5 percent for payments to the Bureau of Indian Affairs, to be
			 allotted in accordance with its respective needs for assistance under this Act,
			 as determined by the Secretary, to enable the Bureau of Indian Affairs to carry
			 out the purposes of this Act.
			(e)State use of
			 funds
				(1)Awarding of
			 subgrantsEach State that
			 receives a grant under this section shall reserve not less than 93 percent of
			 such grant for subgrant awards to eligible entities under section 6.
				(2)State
			 administrationA State may use not more than 2 percent of the
			 amount made available to such State under subsection (b) for—
					(A)the administrative
			 costs of carrying out its responsibilities under this section and section
			 6;
					(B)establishing and
			 implementing a peer review process for subgrant applications submitted under
			 section 6 (including consultation with other State agencies responsible for
			 administering youth development programs and adult learning activities);
			 and
					(C)supervising the awarding of subgrants to
			 eligible entities under section 6 (including consultation with other State
			 agencies responsible for administering youth development programs and adult
			 learning activities).
					(3)State
			 activities
					(A)In
			 generalA State may use up to 5 percent of the amount made
			 available to the State under subsection (b) for the following
			 activities:
						(i)Monitoring and
			 evaluation of programs and activities assisted under section 6.
						(ii)Providing
			 capacity building, training, and technical assistance under section 6.
						(iii)Comprehensive
			 evaluation (directly, or through a grant or contract) of the effectiveness of
			 programs and activities assisted under section 6.
						(iv)Providing
			 training and technical assistance to eligible entities who are applicants for,
			 or recipients of, subgrants under section 6.
						(v)Supporting
			 State-level efforts and infrastructure to ensure the quality and availability
			 of after-school programs.
						(B)Reporting
			 requirementNot later than 2 years after the date of the
			 enactment of this Act, and annually thereafter, each State using funds under
			 paragraph (A) shall report to the Secretary how such funds are spent.
					6.Subgrants to
			 eligible entities for after-school interdisciplinary education
			 programs
			(a)Authorization of
			 grants
				(1)In
			 generalA State (acting
			 through the State educational agency in such State) that receives funds under
			 section 5 shall award subgrants to eligible entities to expand and to establish
			 after-school interdisciplinary education programs in accordance with section
			 8.
				(2)Eligible
			 entitiesTo qualify for a
			 subgrant under this section, an eligible entity shall not have received a grant
			 under section 4.
				(3)Duration of
			 awardsSubgrants awarded under this section may be awarded for a
			 period of not less than 3 years and not more than 5 years and are renewable,
			 based on grant performance, for a period of not less than 3 years and not more
			 than 5 years.
				(4)Amount of
			 awardsA subgrant awarded under this section shall be not less
			 than $50,000 per grant year.
				(5)Priority
					(A)In
			 generalIn awarding subgrants under this section, a State shall
			 give priority to applications—
						(i)proposing to
			 serve—
							(I)a high percentage
			 of students who—
								(aa)are from low
			 income families;
								(bb)are struggling
			 students; or
								(cc)attend schools
			 located in a rural, sparsely populated area, and
								(II)the families of students described in
			 clause (i); or
							(ii)submitted by an
			 eligible entity consisting of not less than one local educational agency
			 serving a middle school or high school that receives funds under part A of
			 title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311
			 et seq.).
						(B)Special
			 ruleThe State shall provide the same priority under subparagraph
			 (A) to an application submitted by a local educational agency if the local
			 educational agency demonstrates that it is unable to partner with a
			 community-based organization in reasonable geographic proximity and of
			 sufficient quality to meet the requirements of this section.
					(C)Geographic
			 diversityTo the extent practicable, a State shall distribute
			 subgrant funds under this section equitably among geographic areas within a
			 State, including urban and rural communities.
					(b)Application
				(1)In
			 generalTo qualify to receive a subgrant under this section, an
			 eligible entity shall submit an application to the State in such form and
			 manner as the State may specify, and containing the information described in
			 section 7.
				(2)Approval of
			 certain applicationsThe State may approve an application under
			 this section for a program to be located in a facility other than a secondary
			 school only if the program will be at least as available and accessible to the
			 students to be served as if the program were located in a secondary
			 school.
				(3)Peer
			 ReviewIn reviewing applications under this section, a State
			 shall use a peer review process or other method of assuring the quality of such
			 applications in accordance with section 5(c)(1)(D).
				(c)Permissive local
			 match
				(1)In
			 generalA State may require an eligible entity to match funds
			 awarded under this section, except that such match may not exceed the amount of
			 the subgrant award and may not be derived from other Federal or State
			 funds.
				(2)Sliding
			 scaleThe amount of a match under paragraph (1) shall be
			 established based on a sliding fee scale that takes into account—
					(A)the relative
			 poverty of the population to be targeted by the eligible entity; and
					(B)the ability of the
			 eligible entity to obtain such matching funds.
					(3)In-kind
			 contributionsEach State that requires an eligible entity to
			 match funds under this section shall permit the eligible entity to provide all
			 or any portion of such match in the form of in-kind contributions.
				(4)ConsiderationNotwithstanding
			 this subsection, a State shall not consider an eligible entity’s ability to
			 match funds when determining which eligible entities will receive subgrants
			 under this section.
				7.Application
			 Requirements for Eligible EntitiesTo receive a grant under section 4 or a
			 subgrant under section 6, an eligible entity shall submit an application that
			 includes—
			(1)a
			 description of the programs and activities to be funded, including—
				(A)an assurance that
			 the programs and activities will take place in a safe and easily accessible
			 facility;
				(B)a description of
			 how students participating in the programs and activities will travel safely to
			 and from the location of the programs; and
				(C)a description of
			 how the eligible entity will disseminate information about the programs and
			 activities (including their locations) to the community in a manner that is
			 understandable and accessible;
				(2)a
			 description of how the programs and activities are expected to meet the
			 purposes outlined in section 3;
			(3)an
			 identification of Federal, State, and local programs that will be combined or
			 coordinated with the proposed programs and activities to make the most
			 effective use of public resources;
			(4)an assurance that
			 the proposed programs and activities were developed, and will be carried out,
			 in active collaboration with the schools the students attend;
			(5)a
			 description of how the programs and activities will meet the principles of
			 effectiveness described in section 8(b);
			(6)an assurance that
			 the programs and activities will primarily target students who are from low
			 income families or are struggling students and the families of such
			 students;
			(7)an assurance that
			 funds under this Act will be used to increase the level of State, local, and
			 other non-Federal funds that would, in the absence of funds under this Act, be
			 made available for programs and activities authorized under this Act, and in no
			 case supplant Federal, State, local, or non-Federal funds;
			(8)a
			 description of the partnership between a local educational agency serving a
			 high school or middle school and a career technical student organization,
			 institution of higher education or tribal college, nonprofit organization,
			 community-based organization, tribal organization, business, or labor
			 union;
			(9)a
			 description of a preliminary plan for how the proposed programs and activities
			 will continue after funding under this Act ends;
			(10)an assurance that
			 the community will be given notice of an intent to submit an application and
			 that the application and any waiver request will be available for public review
			 after submission of the application; and
			(11)such other
			 information and assurances as the State may reasonably require.
			8.Required
			 Uses
			(a)Required
			 activities
				(1)In
			 generalEach eligible entity that receives a grant under section
			 4 or a subgrant under section 6 shall use the funds to expand and to establish
			 after-school programs and activities that meet the purposes outlined in section
			 3, including—
					(A)not less than
			 one—
						(i)mathematics and
			 science education activity;
						(ii)language arts,
			 writing, and reading activity; or
						(iii)history,
			 geography, or social studies activity; and
						(B)not less than
			 one—
						(i)career technical
			 education activity;
						(ii)business and
			 entrepreneurial education program;
						(iii)health and
			 wellness activity;
						(iv)environmental and
			 conservation activity; or
						(v)arts
			 and music education activity.
						(2)Activity and
			 Program TimesIn addition to
			 after school, the activities and programs described in paragraph (1) may take
			 place before school, or at any other time that school is not in session,
			 including on weekends and during vacation and summer recess periods.
				(b)Principles of
			 effectiveness
				(1)In
			 generalEach program or activity developed under this Act shall
			 meet principles of effectiveness that are—
					(A)based upon an
			 assessment of objective data regarding the need for the programs and activities
			 described in subsection (a), including activities in the schools and
			 communities;
					(B)based upon an
			 established set of performance measures, including academic, social, and
			 behavioral measures, aimed at ensuring opportunities for high-quality academic
			 enrichment; and positive youth development; and
					(C)if appropriate,
			 based upon scientifically based research that provides evidence that such
			 programs or activities will help students improve academic achievement, deepen
			 student engagement in learning, and promote positive youth development.
					(2)Periodic
			 evaluation
					(A)In
			 generalEach program or activity developed under this Act shall
			 undergo a periodic evaluation to assess its progress toward achieving its goal
			 of providing high quality opportunities for academic enrichment and positive
			 youth development.
					(B)Use of
			 resultsThe results of evaluations under subparagraph (A) shall
			 be—
						(i)used
			 to refine, improve, and strengthen each program or activity, and to refine the
			 performance measures; and
						(ii)made available to
			 the public upon request, with public notice of such availability
			 provided.
						9.Secretarial peer
			 review and approvalThe
			 Secretary shall establish—
			(1)a
			 peer-review process to assist in the review and approval of grant applications
			 submitted under section 4 and State applications submitted under section 5;
			 and
			(2)appoint
			 individuals to the peer-review process who are educators and experts in
			 educational standards, assessments, accountability, high school improvement,
			 youth development, dropout prevention, and other educational needs of high
			 school students.
			10.National
			 Activities
			(a)National
			 ActivitiesFrom the amounts made available to carry out this
			 section, the Secretary shall carry out national activities (directly or through
			 grants and contracts), such as providing technical assistance (as described in
			 subsection (b)) to States or eligible entities carrying out programs or
			 activities under this Act or conducting a national evaluation of the
			 effectiveness of programs and activities assisted under this Act.
			(b)Technical
			 AssistanceThe Secretary is
			 authorized to provide technical assistance to States and eligible entities
			 carrying out programs and activities under this Act, such as—
				(1)conducting
			 outreach to ensure widespread knowledge of the availability of such programs
			 and activities;
				(2)annually convening
			 participating States, eligible entities, and organizations providing support to
			 such States and eligible entities to provide training and education on best
			 practices;
				(3)disseminating
			 information on best practices and successful program models for serving high
			 school youth; and
				(4)providing capacity
			 building and training to ensure high quality programming.
				11.RegulationsThe Secretary is authorized to prescribed
			 regulations necessary to implement this Act.
		12.Authorization of
			 Appropriations
			(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary $250,000,000 for fiscal year
			 2009, and such sums as may be necessary for each succeeding fiscal year.
			(b)AllocationsOf
			 the amounts appropriated under subsection (b), the Secretary shall
			 allocate—
				(1)45 percent for
			 grants under section 4;
				(2)45
			 percent for grants under section 5; and
				(3)10 percent for
			 national activities under section 10.
				13.Limitation on
			 AuthorityAny new spending
			 authority or new authority to enter into contracts provided by this Act, and
			 under which the United States is obligated to make outlays, shall be effective
			 only to the extent, and in such amounts, as are provided in advance in
			 appropriations Acts.
		14.DefinitionsIn this Act:
			(1)In
			 generalThe terms local educational agency,
			 secondary school, and State educational agency
			 have the meanings given the terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
			(2)Eligible
			 entityThe term eligible entity means a
			 partnership that includes—
				(A)not less than
			 1—
					(i)State educational
			 agency; or
					(ii)local educational
			 agency serving a high school or middle school; and
					(B)not less than
			 1—
					(i)career technical
			 student organization;
					(ii)institution of
			 higher education or tribal college;
					(iii)nonprofit
			 organization;
					(iv)community-based
			 organization;
					(v)tribal
			 organization;
					(vi)business;
			 or
					(vii)labor
			 union.
					(3)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given the term
			 in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
			(4)National model
			 after-school interdisciplinary education programThe term national model after-school
			 interdisciplinary education program means a high quality, multisite
			 after-school program, including a program that operates in multiple
			 States.
			(5)Struggling
			 studentThe term struggling studentmeans a high
			 school-aged student who is not making sufficient progress toward graduating
			 from secondary school with a regular diploma in the standard number of years;
			 and includes a student who—
				(A)has been retained
			 in grade level;
				(B)is a high school
			 student who lacks either the necessary credits or courses, as determined by the
			 local educational agency or State educational agency serving such student, to
			 graduate from secondary school with a regular diploma in the standard number of
			 years; or
				(C)is a high school
			 student who—
					(i)enters a school
			 served by a local educational agency at grade 9 or higher; and
					(ii)is
			 identified by the local educational agency as being limited English proficient
			 and as having experienced interrupted formal education.
					(6)SecretaryThe
			 term Secretary means the Secretary of Education.
			(7)StateThe
			 term State means each of the several States of the United
			 States, the District of Columbia, the Commonwealth of Puerto Rico, the United
			 States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern
			 Mariana Islands, and the Republic of Palau.
			
